

117 HR 2390 IH: Donument Act
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2390IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. Cawthorn introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish the Southern Border Wall National Monument, and for other purposes.1.Short titleThis Act may be cited as the Donument Act.2.Southern Border Wall National Monument(a)EstablishmentThere is hereby established, in the States of California, Arizona, New Mexico, and Texas, the Southern Border Wall National Monument to protect the southern border wall from alteration. (b)Area includedThe National Monument shall consist of portions of the southern border wall and lands and interests therein comprising approximately 289,920 acres as generally depicted on the map entitled _________, numbered ________, and dated __________.(c)MapThe map referred to in subsection (b) shall be on file and available for public inspection in the offices of the Bureau of Land Management, Department of the Interior.(d)Administration(1)In generalThe Secretary, acting through the Director of the Bureau of Land Management, shall administer the National Monument.(2)Administrative jurisdictionThe Secretary shall establish administrative jurisdiction over portions of the southern border wall within the National Monument as necessary to carry out this Act by entering into memoranda of understanding with the following:(A)The head of each Federal department or agency with administrative jurisdiction over land within the National Monument on which portions of the southern border wall are located. (B)The governing body of each Indian Tribe with administrative jurisdiction over land within the National Monument on which portions of the southern border wall are located. (e)Management plan(1)Deadline for completionNot later than 3 years after the date on which funds are first made available to the Secretary for the preparation of a general management plan for the National Monument, the Secretary shall prepare a general management plan for the National Monument.(2)Submission to CongressOn completion of the general management plan under paragraph (1), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate the general management plan under such paragraph.(f)DefinitionsIn this section:(1)National MonumentThe term National Monument means the Southern Border Wall National Monument established in subsection (a).(2)SecretaryThe term Secretary means the Secretary of the Interior.(3)Southern border wallThe term southern border wall means any portion of a physical wall constructed pursuant to Federal law or Executive order to serve as a barrier along the United States border with Mexico. 